DOWDELL, J.-
-The plaintiff, Otto Marx, claimed title to the automobile in question under a purchase from the “Birmingham Electric & Manufacturing Company,” a private corporation. The charter, among other things, authorized the corporation to engage in the business of manufacturing automobiles. The one in question was manufactured by said corporation. There was evidence tending to show that one J. M. Lansden was the president and general manager of the corporation, and “th<“, active financial agent of the company, with general charge, control, and supervision of all its business affairs.” The bill of sale of the automobile to Marx was executed in the name of the corporation by its president and general manager, J. M. Lansden. Under this showing we think there can be no doubt of the correctness of the ruling of the trial court in admitting the hill of sale in evidence. — Jinwright v. Nelson, 105 Ala. 404, 405, 17 South. 91.
There was no error in excluding the evidence of the witness Eoscoe McConnell as to the efforts made to sell *636the automobile after the purchase by Mrs. McConnell at the sheriff’s sale. It was not made known to the court for what purpose this evidence was offered. The time was several months after the seizure by the sheriff, and, if the purpose was to fix the value, the answer is: If the plaintiff was entitled to recover for the trespass, he was entitled to recover the value of the property at the time of the seizure.
The real issue in the case was whether the plaintiff was a purchaser of the automobile from the Birmingham Electric & Manufacturing Company in the regular course of trade. It clearly appears from the record that the court, in the instructions given to the jury, both ex mero and at the request in writing of the defendant, limited the right of recovery by the plaintiff to this issue. There was evidence both for and against the plaintiff on this question, and the jury found for the plaintiff. If the plaintiff purchased in the regular course of trade, the lien of the landlord for rent of the premises in which the business was carried on by the seller, and in which the goods was kept, was thereby displaced. — Andrews Mfg. Co. v. Porter, 112 Ala. 381, 20 South. 475; Weil v. McWhorter, 94 Ala. 540, 10 South. 131; 18 Am. & Eng. Ency. of Law (2d Ed.) p. 346.
On this view of the case as tried below, other questions here presented by the assignments of error become immaterial, and the rulings of the court in respect to such questions, if erroneous, were without injury to the defendant. The cause having been fairly submitted to the jury on the single issue above stated, and no reversible error appearing of record, the judgment will be affirmed.
Affirmed.
Tyson, C. J., and Simpson, Anderson, Denson, and Mayfield, JJ., concur.